Citation Nr: 1218836	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  09-07 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from April 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a certificate of eligibility for assistance in acquiring specially adapted housing.  He maintains that he uses a wheelchair due to his service-connected disabilities, and wishes to adapt his home to make it accessible.  A certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) is warranted if the Veteran is entitled to compensation for permanent and total service-connected disability due to: (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809(b) and 75 Fed. Reg. 57859 (September 23, 2010).

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

VA treatment and examination records do not indicate whether the Veteran's service-connected disabilities alone preclude locomotion and require the use of a wheelchair or other ambulatory assistance.  They do show that the Veteran is currently in use of a motorized wheelchair, and has reportedly been using one since 1999.

At the time of the most recent rating decision in August 2007 that considered entitlement to specially adapted housing, the Veteran's service-connected disabilities included posttraumatic stress disorder, diabetes mellitus, peripheral neuropathy of both lower extremities, peripheral neuropathy of both upper extremities, and impotence.  The medical evidence at that time did not adequately address the question of whether locomotion was precluded as the result of service-connected disability.  

A more recent rating decision, dated in January 2010, granted service connection for coronary artery disease and peripheral vascular disease of each lower extremity.  The examination and opinion upon which the RO relied in making its determination are also inadequate for the purpose of determining eligibility for assistance.  In light of newly service connected disabilities that potentially impact the Veteran's current appeal, and in the absence of evidence that adequately addresses the questions presented, the Board concludes that an examination is required to determine whether the Veteran meets the criteria for a certificate of eligibility for assistance in acquiring specially adapted housing.

In light of the above discussion, the Board concluded that additional development is required.  Accordingly, the case is remanded for the following actions: 

1.  Schedule the Veteran for an appropriate VA examination to determine whether he is entitled to a certificate of eligibility for assistance in acquiring specially adapted housing.  The examiner should be advised of the Veteran's service-connected disabilities and their current evaluations.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether the Veteran's service-connected disabilities are so severe as to result in the need for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record. 

2.  The Veteran is notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Upon completion of the above action, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


